DETAILED ACTION
This application is in condition for allowance except for the following formal matters: see claim objection(s) below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Claim Objections
Claims 1-21 are objected to because of the following informalities:  
Claim 1, line 4 recites “the reservoir”. It is suggested to amend to --the product reservoir-- in order to maintain consistent terminology.
Appropriate correction required.
Claim 2, line 3 recites “actuation button further at least one upper”. It is suggested to amend to --actuation button further includes at least one upper-- in order to fix a grammatical issue.
Appropriate correction required.
Claim 14, line 2 recites “dispenser hold body”. It is suggested to amend to -- dispenser holder body-- in order to fix a typographical issue.
Appropriate correction required.
Claim 15, line 6 recites “by first spring”. It is suggested to amend to --by a first spring-- in order to fix a grammatical issue.
Appropriate correction required.
Claim 15, line 8 recites “by second spring”. It is suggested to amend to --by a second spring-- in order to fix a grammatical issue.
Appropriate correction required.
Claim 21, line 4 recites “the reservoir”. It is suggested to amend to --the product reservoir-- in order to maintain consistent terminology.
Appropriate correction required.
Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the objection(s), set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1-20, the prior art of record fails to teach or render obvious a product dispenser holder, particularly including an actuation button having a main body portion; at least one cap portion extending upwardly from a top side of the main body portion and sized to extend through the at least one aperture in the base of the dispenser holder body; and wherein the actuation button rotates on an axis defined by the at least one hinge pin, and rotates substantially downwardly and actuates the actuation sensor. It is noted that the cited Wegelin (US 2013/0098941) reference teaches a dispenser holder 210, 270 including an actuation sensor 400 that generates the dispenser actuation signal (see figs. 6-12 and paragraph 59). However, Wegelin is silent to the teaching of “at least one cap portion extending upwardly from a top side of the main body portion”. It is noted that the element 250 may be construed as a main body, but element 250 fails to include at least one cap portion extending upwardly from the top side of the main body portion 250. Furthermore, it is noted that the cited Schultz (US 10,039,423) reference discloses a product dispenser holder including an actuation button including at least one cap portion 404A, 404B sized to extend though at least one aperture in the base 402 (see figs. 10 and 11). However, Schultz is silent to the teaching of wherein the actuation button rotates on an axis defined by the at least one hinge pin.
Regarding claim 21, the prior art of record fails to teach or render obvious a product dispenser holder, particularly including an actuation button having a main body portion; at least one cap portion extending upwardly from a top side of the main body portion and sized to extend through the at least one aperture in the base of the dispenser holder body; and wherein an actuation tab extending form the main body portion, wherein the actuation tab rotates substantially downwardly and actuates the actuation sensory. It is noted that the cited Wegelin (US 2013/0098941) reference teaches a dispenser holder 210, 270 including an actuation sensor 400 that generates the dispenser actuation signal (see figs. 6-12 and paragraph 59). However, Wegelin is silent to the teaching of “at least one cap portion extending upwardly from a top side of the main body portion”. It is noted that the element 250 may be construed as a main body, but element 250 fails to inlcude at least one cap portion extending upwardly from the top side of the main body portion 250. Furthermore, it is noted that the cited Schultz (US 10,039,423) reference discloses a product dispenser holder including an actuation button including at least one cap portion 404A, 404B sized to extend though at least one aperture in the base 402 (see figs. 10 and 11). However, Schultz is silent to the teaching of an actuation tab extending form the main body portion, wherein the actuation tab rotates substantially downwardly and actuates the actuation sensory.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lynn et al. (US 2005/0282142) shows another dispenser holder with an actuation sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        





/Vishal Pancholi/Primary Examiner, Art Unit 3754